                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         ANTHONY CRUMP,
                                   6                                                         Case No. 17-cv-02259-JCS
                                                        Plaintiff,
                                   7                                                         ORDER GRANTING MOTION FOR
                                                 v.                                          LEAVE TO FILE SECOND AMENDED
                                   8                                                         COMPLAINT AND VACATING
                                         BAY AREA RAPID TRANSIT DISTRICT,                    DECEMBER 14, 2018 MOTION
                                   9     et al.,                                             HEARING
                                  10                    Defendants.                          Re: Dkt. No. 67

                                  11

                                  12          Plaintiff has filed a Motion for Leave to File Second Amended Complaint (“Motion”)
Northern District of California
 United States District Court




                                  13   requesting leave to amend his prayer as to compensatory damages to seek damages according to

                                  14   proof rather than in the amount of $250,000, as stated in his original complaint. His counsel has

                                  15   supplied an affidavit stating that Plaintiff did not learn until after the deadline to amend had passed

                                  16   that he had suffered two torn rotator cuffs, which he alleges was the result of the Officers’

                                  17   conduct; previously, his doctors had diagnosed only shoulder strain. Defendant did not file an

                                  18   opposition to the Motion and the deadline for doing so has now passed. Because Plaintiff seeks

                                  19   leave to amend his complaint after the deadline for amendment has passed, his request is governed

                                  20   by Rule 16 of the Federal Rules of Civil Procedure, which requires a showing of “good cause.”

                                  21   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 608 (9th Cir. 1992). The Court finds that

                                  22   Plaintiff has met that requirement. Accordingly, the Motion is GRANTED. The motion hearing

                                  23   noticed for December 14, 2018 is vacated. Plaintiff shall file the Second Amended Complaint

                                  24   as a separate docket entry no later than December 7, 2018.

                                  25          IT IS SO ORDERED.

                                  26   Dated: November 26, 2018

                                  27                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  28                                                    Chief Magistrate Judge
